If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


HOUSE OF REPRESENTATIVES and SENATE,                                FOR PUBLICATION
                                                                    August 21, 2020
               Plaintiffs-Appellants/Cross-Appellees,               9:00 a.m.
and

JOHN F. BRENNAN, MARK BUCCHI, SAMUEL
H. GUN, MARTIN LEAF, and ERIC ROSENBERG,

               Cross-Appellants,

v                                                                   No. 353655
                                                                    Court of Claims
GOVERNOR,                                                           LC No. 20-000079-MZ

               Defendant-Appellee/Cross-
               Appellant/Cross-Appellee.


Before: MARKEY, P.J., and K. F. KELLY and TUKEL, JJ.

MARKEY, P.J.

        Plaintiffs, the Michigan House of Representatives and the Michigan Senate (the
Legislature), appeal by right the opinion and order of the Court of Claims granting a declaratory
judgment in favor of defendant, the Governor of Michigan, with respect to the Governor’s
authority to extend a state of emergency and to issue associated executive orders under the
emergency powers of governor act (EPGA), MCL 10.31 et seq. The Court of Claims additionally
concluded, however, that actions taken by the Governor under the Emergency Management Act
(EMA), MCL 30.401 et seq., were ultra vires. The Governor has filed a cross-appeal in regard to
that ruling and also takes issue with the determination by the Court of Claims that the Legislature
had standing to file suit and seek declaratory relief. Prospective intervenors John F. Brennan,
Mark Bucchi, Samuel H. Gun, Martin Leaf, and Eric Rosenberg, all of whom are attorneys, cross
appeal the denial of their motion to intervene in this lawsuit. Proceeding on the assumption that
the Legislature had standing to sue, we hold that the Governor’s declaration of a state of
emergency, her extension of the state of emergency, and her issuance of related executive orders
fell within the scope of the Governor’s authority under the EPGA. We further hold that the EPGA
is constitutionally sound. We therefore decline to address whether the Governor was additionally


                                               -1-
authorized to take those same measures under the EMA and whether the Governor violated the
EMA: the matters are moot. Finally, we hold that there is no basis to reverse the order of the
Court of Claims denying the motion to intervene. In sum, we affirm on the issues necessary to
resolve this appeal.

                                           I. PREFACE

         This case arises out of a worldwide pandemic involving the severe acute respiratory
syndrome coronavirus 2 (SARS-CoV-2), which causes the disease known as COVID-19. In an
effort to combat the spread of COVID-19 in Michigan, the Governor declared and extended a state
of emergency and issued numerous executive orders in connection with the emergency. This
lawsuit stems from a dispute between the Governor and the Legislature regarding the scope of the
Governor’s authority to issue, implement, and extend those emergency-based executive orders.
We are not called upon nor is it our role to examine and resolve issues concerning the nature of
COVID-19, the data related to the disease, the statistical or human impact of COVID-19 on
Michiganders, whether emergency circumstances justifying the executive orders existed, or the
appropriateness of the measures the Governor has taken in tackling COVID-19. Rather, we are
presented with pure procedural and legal issues, including whether the Legislature had standing to
bring suit against the Governor, whether the Governor’s declarations and orders exceeded her
constitutional and statutory authority, whether the EPGA violates the separation of powers and
attendant nondelegation doctrine, and whether the prospective intervenors were entitled to
intervene in the suit.

                 II. CONSTITUTIONAL AND STATUTORY FRAMEWORK

        In Michigan, “[t]he powers of government are divided into three branches: legislative,
executive and judicial.” Const 1963, art 3, § 2. And “[n]o person exercising powers of one branch
shall exercise powers properly belonging to another branch except as expressly provided in this
constitution.” Id. “[T]he legislative power of the State of Michigan is vested in a senate and a
house of representatives.” Const 1963, art 4, § 1. “[T]he executive power is vested in the
governor.” Const 1963, art 5, § 1.

       In 1945, the Legislature enacted the EPGA. 1945 PA 302. The EPGA was later amended
pursuant to 2006 PA 546. MCL 10.31 currently provides:

                (1) During times of great public crisis, disaster, rioting, catastrophe, or
       similar public emergency within the state, or reasonable apprehension of immediate
       danger of a public emergency of that kind, when public safety is imperiled, either
       upon application of the mayor of a city, sheriff of a county, or the commissioner of
       the Michigan state police or upon his or her own volition, the governor may
       proclaim a state of emergency and designate the area involved. After making the
       proclamation or declaration, the governor may promulgate reasonable orders, rules,
       and regulations as he or she considers necessary to protect life and property or to
       bring the emergency situation within the affected area under control. Those orders,
       rules, and regulations may include, but are not limited to, providing for the control
       of traffic, including public and private transportation, within the area or any section
       of the area; designation of specific zones within the area in which occupancy and


                                                -2-
       use of buildings and ingress and egress of persons and vehicles may be prohibited
       or regulated; control of places of amusement and assembly and of persons on public
       streets and thoroughfares; establishment of a curfew; control of the sale,
       transportation, and use of alcoholic beverages and liquors; and control of the
       storage, use, and transportation of explosives or inflammable materials or liquids
       deemed to be dangerous to public safety.

               (2) The orders, rules, and regulations promulgated under subsection (1) are
       effective from the date and in the manner prescribed in the orders, rules, and
       regulations and shall be made public as provided in the orders, rules, and
       regulations. The orders, rules, and regulations may be amended, modified, or
       rescinded, in the manner in which they were promulgated, from time to time by the
       governor during the pendency of the emergency, but shall cease to be in effect upon
       declaration by the governor that the emergency no longer exists.

              (3) Subsection (1) does not authorize the seizure, taking, or confiscation of
       lawfully possessed firearms, ammunition, or other weapons.

       Notably, MCL 10.31 does not provide any active role for the Legislature during a public
emergency, let alone the power to directly act as a check against a governor’s exercise of authority
under the EPGA. Our Supreme Court has recognized that “the emergency powers granted to the
Governor by Act 302 are exclusive.” Walsh v City of River Rouge, 385 Mich 623, 640; 189 NW2d
318 (1971). With respect to the EPGA, the Legislature expressly articulated its intent, explaining:

               It is hereby declared to be the legislative intent to invest the governor with
       sufficiently broad power of action in the exercise of the police power of the state to
       provide adequate control over persons and conditions during such periods of
       impending or actual public crisis or disaster. The provisions of this act shall be
       broadly construed to effectuate this purpose. [MCL 10.32 (emphasis added).]

        A violation of any order, rule, or regulation promulgated by a governor under the EPGA is
punishable as a misdemeanor if the order, rule, or regulation expressly states that a violation
constitutes a misdemeanor. MCL 10.33.

        A little over 30 years later, the Legislature enacted the EMA. 1976 PA 390. The EMA
has been amended a couple of times since its inception. See 1990 PA 50; 2002 PA 132. Section
3 of the EMA provides:

              (1) The governor is responsible for coping with dangers to this state or the
       people of this state presented by a disaster or emergency.

              (2) The governor may issue executive orders, proclamations, and directives
       having the force and effect of law to implement this act. . . . [A]n executive order,
       proclamation, or directive may be amended or rescinded by the governor.




                                                -3-
                 (3) The governor shall, by executive order or proclamation, declare a state
         of disaster if he or she finds a disaster[1] has occurred or the threat of a disaster
         exists. The state of disaster shall continue until the governor finds that the threat or
         danger has passed, the disaster has been dealt with to the extent that disaster
         conditions no longer exist, or until the declared state of disaster has been in effect
         for 28 days. After 28 days, the governor shall issue an executive order or
         proclamation declaring the state of disaster terminated, unless a request by the
         governor for an extension of the state of disaster for a specific number of days is
         approved by resolution of both houses of the legislature. . . . .

                 (4) The governor shall, by executive order or proclamation, declare a state
         of emergency if he or she finds that an emergency has occurred or that the threat of
         an emergency exists. The state of emergency shall continue until the governor finds
         that the threat or danger has passed, the emergency has been dealt with to the extent
         that emergency conditions no longer exist, or until the declared state of emergency
         has been in effect for 28 days. After 28 days, the governor shall issue an executive
         order or proclamation declaring the state of emergency terminated, unless a
         request by the governor for an extension of the state of emergency for a specific
         number of days is approved by resolution of both houses of the legislature. . . . .
         [MCL 30.403 (emphasis added).]

        As reflected in MCL 30.403, if a governor wishes to extend an existing state of disaster or
emergency beyond 28 days, the Legislature must approve the extension by resolution. In that
respect, the EMA diverges from the EPGA. Of substantial significance, the EMA expressly
provides that it shall not be construed to “[l]imit, modify, or abridge the authority of the governor
to proclaim a state of emergency pursuant to Act No. 302 of the Public Acts of 1945, being sections
10.31 to 10.33 of the Michigan Compiled Laws,” i.e., the EPGA.

                      III. BACKGROUND AND PROCEDURAL HISTORY

       A. THE GOVERNOR ACTS IN RESPONSE TO COVID-19 CASES IN MICHIGAN

        On March 10, 2020, in Executive Order (EO) 2020-4, the Governor declared a state of
emergency due to the escalation of COVID-19 cases and deaths in Michigan. The legal authorities
the Governor cited in support of the declaration were the EMA, the EPGA, and Const 1963, art 5,
§ 1. Among other actions, the Governor closed elementary and secondary schools in EO 2020-5,
barred visitors to healthcare facilities under EO 2020-6, shuttered restaurants and bars in EO 2020-
9, and restricted nonessential medical and dental procedures pursuant to EO 2020-17. The
Governor issued the first stay-at-home directive on March 24, 2020, under EO 2020-21, which
also identified various exceptions and parameters in regard to the mandate and criteria with which
to evaluate whether to maintain, intensify, or relax restrictions in the future.




1
    The statutory definition of “disaster” includes an “epidemic.” MCL 30.402(e).



                                                   -4-
        On April 7, 2020, both chambers of the Legislature adopted Senate Concurrent Resolution
No. 24 (2020), which indicated approval of the Governor’s declaration of a state of emergency or
disaster2 and, consistent with the EMA, set an expiration date of April 30, 2020, in respect to the
duration of the declared emergency. On April 9, 2020, the Governor issued EO 2020-42, which
rescinded EO 2020-21, opined that the SARS-CoV-2 continued to be aggressive and a threat to
public health, and which extended the stay-at-home directive until April 30, 2020. On April 24,
2020, the Governor issued EO 2020-59, rescinding EO 2020-42 and extending the stay-at-home
order until May 15, 2020.

    B. THE DISPUTE BETWEEN THE LEGISLATURE AND THE GOVERNOR ARISES

        On April 27, 2020, the Governor, as required by the EMA, asked the Legislature to extend
the state of emergency. The Legislature declined to pass a resolution extending the state of
emergency. Instead, the Legislature passed 2020 SB 858, which provided that “[n]otwithstanding
the termination of the underlying state of disaster or state of emergency declaration under this act,”
more than two dozen of the Governor’s EOs would be extended with end dates varying from April
30, 2020, to December 31, 2020. Despite extending some of the EOs under 2020 SB 858, the
Legislature essentially sought to reopen Michigan businesses subject to precautionary measures
recommended by the Centers for Disease Control and Prevention, with those measures scheduled
to expire on May 30, 2020, under the proposed legislation. The Legislature submitted 2020 SB
858 to the Governor on April 30, 2020. The Governor vetoed the bill.

        On April 30, 2020, the Governor issued EO 2020-66. The EO noted that the coronavirus
remained “present and pervasive in Michigan,” that “[t]he health, economic, and social harms of
the COVID-19 pandemic” remained “widespread and severe,” and that the danger continued to
“constitute a statewide emergency and disaster.” The order indicated that a statewide response
was necessary to save lives, protect public health and safety, and to avert catastrophe, while
acknowledging the effects on the economy and society as a whole. EO 2020-66 observed that the
Legislature, “despite the clear and ongoing danger to the state,” refused to extend the state of
emergency pursuant to the EMA. EO 2020-66 terminated the state of emergency under and as
required by the EMA.

        That same day, however, the Governor issued EO 2020-67, which cited the EPGA as
supporting legal authority for this order. EO 2020-67 was issued one minute after EO 2020-66
was released. EO 2020-67 included language from the EPGA, and it declared that a state of
emergency was to remain in place. Quoting MCL 10.31(2), the order provided that the state of
emergency would cease “ ‘upon declaration by the governor that the emergency no longer exists.’
” EO 2020-67 did set a discontinuation date of May 28, 2020, subject to evaluation by the
Governor before expiration in order for her to assess whether the state of emergency should
continue beyond that date. The Governor then issued EO 2020-68 pursuant to the EMA,
declaring—anew—a state of emergency across Michigan. This order was made effective


2
 Hereafter, for ease of reference, we shall simply refer to a state of “emergency,” which shall also
encompass a state of “disaster,” unless otherwise indicated.



                                                 -5-
immediately and was scheduled to continue through May 28, 2020. EO 2020-68 indicated that the
Governor would evaluate the continuing need for the order before its expiration. EOs 2020-67
and 2020-68 extended the life of various earlier EOs.3

        C. THE LEGISLATURE COMMENCES SUIT AGAINST THE GOVERNOR
                            IN THE COURT OF CLAIMS

        The slew of EOs the Governor issued on April 30, 2020, triggered an immediate response
from the Legislature. On April 30th, the Senate adopted a resolution authorizing the Senate
Majority Leader to commence legal action on behalf of the Senate challenging the Governor’s
authority to extend or redeclare a state of emergency; the House adopted a similar resolution.

        On May 6, 2020, the Legislature filed suit in the Court of Claims against the Governor
alleging that EO 2020-67 (April 30, 2018 order keeping a state of emergency in place under the
EPGA) and EO 2020-68 (April 30, 2018 order redeclaring a state of emergency under the EMA)
were invalid.4 The Legislature contended that the Governor’s actions were not statutorily or
constitutionally authorized. The Legislature alleged a violation of the EMA in Count I, a violation
of the EPGA in Count II, a violation of Const 1963, art 5, § 1, in Count III, and a violation of the
Separation of Powers Clause, Const 1963, art 3, § 2, in Count IV. Additionally, the Legislature
moved for a declaratory judgment, asking the Court of Claims to declare that the Governor’s EOs
were ultra vires. In particular, the Legislature requested the following declarations:

       1.      The Governor’s authority to act under the EMA ended April 30, 2020;

       2.      The EPGA does not provide authority for the Governor’s COVID-19
               executive orders;



3
  EOs 2020-67 and 2020-68 were later rescinded by orders that themselves were subsequently
rescinded. The Governor eventually extended the state of emergency pursuant to EO 2020-165,
which order is set to expire on September 4, 2020, subject to evaluation of the need to continue
the state of emergency. EO 2020-165 stated:
               This order constitutes a state of emergency declaration under the
       Emergency Powers of the Governor Act of 1945. Subject to the ongoing litigation,
       and the possibility that current rulings may be overturned or otherwise altered on
       appeal, and to the extent the governor may declare a state of emergency and a state
       of disaster under the Emergency Management Act of 1976 when emergency and
       disaster conditions exist yet the legislature has not granted an extension request,
       this order constitutes a state of emergency and state of disaster declaration under
       that act.
4
  Although these two particular EOs have been rescinded, the dispute remains very much alive
given the subsequent EOs the Governor has issued. Accordingly, the lawsuit is not moot. See B
P 7 v Bureau of State Lottery, 231 Mich App 356, 359; 586 NW2d 117 (1998).



                                                -6-
       3.      The Governor has no lawmaking power under Const 1963, art 5, § 1; and

       4.      The Governor’s ongoing COVID-19 executive orders violate the separation
               of powers.

        The Governor responded that the complaint did not satisfy the verification requirement of
MCL 600.6431(2)(d).5 The Governor further argued that the Legislature lacked standing because
it had no special interest at stake and could not meet the obligation to show an actual controversy
under MCR 2.605. The Governor also insisted that she had authority under both the EPGA and
the EMA to declare states of emergency and to issue orders to protect the residents of Michigan.
The Governor additionally posited that the standards contained in the EPGA protected against any
claim that the Legislature improperly delegated its lawmaking or legislative power to the executive
branch when it enacted the EPGA. Thus, there was no violation of the Separation of Powers
Clause.

       The Legislature replied that it had standing because it held a special and unique interest in
the case where the Governor had nullified a legitimate legislative decision not to authorize
continuation of the state of emergency. The Legislature also asserted that it had established the
existence of an actual controversy for purposes of seeking declaratory relief under MCR 2.605.
The Legislature disputed that the EMA granted the Governor continuing authority to act alone
beyond the initial 28-day period of a state of emergency, contending that to so rule would render
the legislative-approval provision in MCL 30.402 obsolete. Furthermore, the Legislature
maintained that the EPGA did not provide the Governor with boundless authority and that the
EPGA infringed upon the separation of powers.

                               D. THE EFFORT TO INTERVENE

         Cross-appellants, five individual attorneys, moved to intervene in the lawsuit, arguing that
they “enthusiastically agreed” with the Legislature but wanted the Court of Claims to remember
that attorneys had an interest in “being free of unlawful and arbitrary strictures on [their] personal
and professional activities.” The Legislature expressed concerns about a potential delay should
the Court of Claims choose to grant the motion to intervene, insisting that the Legislature
adequately represented the position of prospective intervenors. The Governor opposed
intervention on the basis of the purported delay that would occur by allowing the attorneys into
the suit. The Governor indicated that prospective intervenors would be more appropriately heard
as amici curiae.

        The Court of Claims denied the motion to intervene, reasoning that the Legislature
adequately represented the interests of the five attorneys. The Court of Claims also determined
that issues that would be created by allowing intervention were outside the focus of the case and




5
  MCL 600.6431(2)(d) requires that a complaint filed in the Court of Claims contain, among other
things, “[a] signature and verification by the claimant before an officer authorized to administer
oaths.”


                                                 -7-
that intervention would cause a delay in the proceedings. The Court of Claims permitted the five
cross-appellants to be received as amici curiae.

                   E. OPINION AND ORDER OF THE COURT OF CLAIMS

        The Court of Claims conducted a hearing on the issues posed in the case and permitted
extensive arguments by the parties. Subsequently, the Court of Claims issued a written opinion
and order. The Court of Claims first disposed of the Governor’s argument regarding the
verification requirement of MCL 600.6431(2)(d). Considering that the Governor acknowledged
that a subsequent filing by the Legislature was notarized in accordance with the statute, the Court
of Claims determined that the issue was moot and declined to analyze it.

        The Court of Claims next addressed the question of the Legislature’s standing to bring the
action and obtain relief, framing the issue as “whether the Governor’s issuance of EO 2020-67
and/or 2020-68 had the effect of nullifying the Legislature’s decision to decline to extend the states
of emergency/disaster.” It cited with approval federal caselaw from the Sixth Circuit of the United
States Court of Appeals holding that legislators have standing to sue when arguing that their votes
had been nullified. The Court of Claims also noted that the Sixth Circuit had indicated that a
completely nullified legislative vote is a sufficiently concrete injury to the Legislature’s interest as
to support standing. The Court of Claims distinguished League of Women Voters v Secretary of
State, __ Mich App __; __ NW2d __ (2020), because the Legislature here was not seeking court
resolution of a lost political battle; it was instead alleging that the Governor’s actions uniquely
injured it by nullifying an act of the body as a whole. The Court of Claims concluded that the
Legislature had standing.

        The Court of Claims next made short shrift of the Governor’s reliance on Const 1963, art
5, § 1, which vested her with executive power, in providing her the requisite authority to issue the
EOs. The Court of Claims observed that the Governor did not assert that she had authority to issue
the EOs solely on the basis of the constitutional provision and absent enabling legislation.

        The Court of Claims next examined the EPGA, explaining that it bestowed broad authority
on the Governor to declare a state of emergency and to act to bring the emergency under control.
The Court of Claims rejected the Legislature’s attempt to restrict the scope of the EPGA to only
local or regional emergencies, stating that that argument was inconsistent with the EPGA’s plain
language, which casts a much wider net. The Court of Claims discounted the Legislature’s
argument that when the EPGA and EMA are read together, it is apparent that the EPGA was not
intended to address statewide concerns. The Court of Claims opined that the Legislature itself
harmonized the two acts when it expressly provided that nothing in the EMA was intended to limit
a state of emergency proclaimed under the EPGA. The Court of Claims rebuffed the argument
that the legislative history of the EPGA revealed a limitation to local matters, determining in part
that the Legislature was relying on “mere generalities and anecdotal commentary.”

       The Court of Claims likewise dispatched the Legislature’s argument that the Governor’s
EOs violated the separation of powers. It relied on caselaw holding that the Legislature may,
without violating the Separation of Powers Clause, obtain the assistance of the executive branch,
provided the Legislature sets forth adequate standards. The Court of Claims concluded that the
EPGA contained sufficient standards and criteria to guide a governor’s declaration of an


                                                  -8-
emergency and to issue associated EOs, including the requirement that orders be reasonable and
necessary under the circumstances. The Court of Claims determined that the Legislature’s
challenge of the EPGA was meritless and that the Legislature had failed to establish grounds to
invalidate the EOs predicated on the EPGA.

        Finally, the Court of Claims turned to the validity of EO 2020-68, in which the Governor
redeclared a state of emergency under the EMA. The Court of Claims opined that nothing in the
EMA precluded legislative extension for multiple 28-day periods. According to the Court of
Claims, the Governor’s redeclaration of an emergency occurred only because the initial 28-day
period had expired without renewal, not because the emergency had ceased to exist and then
reemerged. The Court of Claims focused on the language in the EMA providing that a governor
“shall issue an executive order” declaring the emergency terminated absent the Legislature’s
approval of an extension by resolution. MCL 30.403(3) and (4). The Court of Claims
characterized the 28-day statutory limit in MCL 30.403 as a restriction imposed on gubernatorial
authority. It indicated that the Legislature limited the time in which the Governor could act
independently in responding to a specific emergency. The Court of Claims ruled that because the
Legislature did not extend the emergency by resolution upon request by the Governor, the
Governor’s issuance of EO 2020-68 was ultra vires under the EMA.

                                          IV. ANALYSIS

                                          A. STANDING

        We conclude that the Governor’s declaration and extensions of a state of emergency, along
with the associated EOs, were actions all falling within the scope of the Governor’s authority under
the constitutionally-sound EPGA. Our holding renders moot issues concerning whether the
Governor was additionally authorized to take those same measures under the EMA or whether the
Governor violated the EMA. The Legislature is thus not entitled to relief even if it has the requisite
standing to sue the Governor. In light of this highly expedited appeal, we shall proceed on the
assumption that the Legislature had standing to file suit against the Governor for declaratory relief.

                                          B. THE EPGA

                                  1. STANDARD OF REVIEW

       We review de novo as a question of statutory interpretation whether the Governor exceeded
the power granted her by statute. See Mich Gun Owners, Inc v Ann Arbor Pub Sch, 502 Mich 695,
702; 918 NW2d 756 (2018). “That means that we review it independently, with no required
deference to the trial court.” Id. “Likewise, this Court reviews de novo constitutional questions,
including those concerning the separation of powers.” Debano-Griffin v Lake Co, 493 Mich 167,
175; 828 NW2d 634 (2013).

                        2. RULES OF STATUTORY CONSTRUCTION

        In Slis v Michigan, __ Mich App __, __; __ NW2d __ (2020); slip op at 12, this Court
recited the well-established principles of statutory construction, observing:




                                                 -9-
               This Court’s role in construing statutory language is to discern and ascertain
       the intent of the Legislature, which may reasonably be inferred from the words in
       the statute. We must focus our analysis on the express language of the statute
       because it offers the most reliable evidence of legislative intent. When statutory
       language is clear and unambiguous, we must apply the statute as written. A court
       is not permitted to read anything into an unambiguous statute that is not within the
       manifest intent of the Legislature. Furthermore, this Court may not rewrite the plain
       statutory language nor substitute its own policy decisions for those decisions
       already made by the Legislature.

                Judicial construction of a statute is only permitted when statutory language
       is ambiguous. A statute is ambiguous when an irreconcilable conflict exists
       between statutory provisions or when a statute is equally susceptible to more than
       one meaning. When faced with two alternative reasonable interpretations of a word
       in a statute, we should give effect to the interpretation that more faithfully advances
       the legislative purpose behind the statute. [Quotation marks and citations omitted.]



     3. DISCUSSION AND RESOLUTION – SCOPE AND EXTENT OF AUTHORITY

       The Legislature argues that the Governor cannot use the EPGA to justify an indefinite
statewide emergency. The Legislature further contends that the Court of Claims created an
irreconcilable conflict between the EPGA and the EMA with its construction of the two acts. The
Legislature also maintains that the text of the EPGA and its historical context establish that the
EPGA is intended to address emergencies that are confined to the local level and not statewide
emergencies. As an overview of its position, the Legislature asserts as follows:

               All parties agree that the EPGA and the EMA cover the same subject matter.
       Under fundamental principles of statutory construction, they must be harmonized
       and read so that every word in both statutes is given meaning. Only the Legislature
       has offered such a reading here: the EPGA is for localized issues, while the EMA
       can reach as widely as a statewide disaster. The Court of Claims’s adoption of the
       Governor’s position—that the statutes independently authorize every single action
       she has taken—renders ever[y] word of the 1976 EMA’s 12 pages of text
       surplusage. This Court should reverse.

       We hold that the plain and unambiguous language of the EPGA and the EMA does not
support the Legislature’s position. We begin by dissecting the EPGA’s language to determine
whether the EPGA’s application was intended to be restricted to local emergencies. The first
sentence of MCL 10.31(1) provides:

               During times of great public crisis, disaster, rioting, catastrophe, or similar
       public emergency within the state, or reasonable apprehension of immediate danger
       of a public emergency of that kind, when public safety is imperiled, either upon
       application of the mayor of a city, sheriff of a county, or the commissioner of the



                                                -10-
       Michigan state police or upon his or her own volition, the governor may proclaim
       a state of emergency and designate the area involved.

         It hardly sounds as if the Legislature were focused solely on local emergencies when
speaking in terms of a great public crisis, disaster, catastrophe, or similar emergency that imperils
public safety. Indeed, its use of the adjective “great” instead suggests legislative contemplation of
an emergency that is expansive or substantial, not merely a local emergency. A statewide outbreak
of disease such as COVID-19 can certainly constitute a great public crisis, disaster, or catastrophe,
and it undoubtedly can imperil public safety. Although “rioting” occurs most often in a limited
area, statewide rioting can happen. Moreover, rioting is but one example of a public emergency
listed in MCL 10.31(1). The statutory language also plainly states the public emergency must exist
“within the state.” Id. Contrary to the Legislature’s strained interpretation, an emergency “within”
our state can patently encompass not only a local emergency but also a statewide emergency
affecting all of Michigan. There can be no dispute that the spread of COVID-19 was and is
occurring “within the state” of Michigan. The prepositional phrase “within the state” clearly does
not restrict the emergencies the EPGA contemplates to isolated emergencies in local communities.
A single Michigan county can be described as being “within the state,” but the same is true when
discussing all 83 of Michigan’s counties viewed together as a whole: they are “within the state.”
The Legislature could have easily expressed that the EPGA pertains only to public emergencies
within a village, city, township, county, or other unit of governance, or the Legislature could have
stated that the EPGA does not apply to statewide emergencies, but it did not do so.6 The language
the Legislature chose likely reflected the unremarkable and self-evident proposition that
emergencies occurring outside the state did not implicate the EPGA.

       With respect to the language in the first sentence of MCL 10.31(1) referring to an
application for a declaration of emergency from a mayor, county sheriff, state police
commissioner, or a governor acting on his or her own volition, we easily determine that the
language is broad enough to encompass the occurrence of either a localized or a statewide
emergency. While an application by a mayor or a county sheriff would likely relate to a local
emergency, an application by a state police commissioner7 or governor could unquestionably
concern a statewide emergency.

      The concluding language in the first sentence of MCL 10.31(1) provides that a “governor
may proclaim a state of emergency and designate the area involved.” (Emphasis added.) The


6
  Our review of the Michigan Compiled Laws reveals that the Legislature has used the phrase
“within the state” on numerous occasions in various contexts with the indisputable intent to include
the entire state of Michigan. For example, the Insurance Code of 1956 provides that the insurance
commissioner may restrict the solicitation of new business “within the state.” MCL 500.437(5).
The Revised Judicature Act of 1961 establishes jurisdiction of the courts over corporations that
conduct general business “within the state.” MCL 600.711(3). As yet another example, the rules
of the State Higher Education Facilities Commission relate to institutions of higher education
“within the state.” MCL 390.44.
7
  “The [state police] commissioner shall formulate and put into effect plans and means of
cooperating with the local police and peace officers throughout the state . . . .” (Emphasis added.)


                                                -11-
emphasized language plainly does not preclude the declaration of a state of emergency that
designates the entire state as the “area involved.” There is no restrictive or limiting language with
respect to the term “area,” and “area” simply means, in pertinent part, “a geographic region.”
Merriam-Webster’s Collegiate Dictionary (11th ed). Were we to exclude the “state” as a whole
from constituting the “area” subject to an order, rule, or regulation under the EPGA, we would be
reading language into an unambiguous statutory provision and rewriting the plain language of the
EPGA. That we may not do.

        The second sentence of MCL 10.31(1) provides that “[a]fter making the proclamation or
declaration [of a state of emergency], the governor may promulgate reasonable orders, rules, and
regulations as he or she considers necessary to protect life and property or to bring the emergency
situation within the affected area under control.” (Emphasis added.) The prepositional phrase
“within the affected area” is plain and unambiguous. Consequently, for the reasons discussed
above in examining the term “area” and the phrase “within the state,” the language can concern a
local emergency or a statewide emergency depending on the extent of the public crisis, disaster,
or catastrophe. An “affected area” can span the entire state, especially with respect to a contagious
disease, thereby establishing a statewide emergency that needs to be controlled. Additionally, and
quite obviously, a governor’s efforts under the EPGA “to protect life and property” can extend to
the lives and property of persons in a local community or the lives and property of everyone in
Michigan.

       Keeping our attention on the EPGA for now, we note that the last sentence of MCL
10.31(1) provides:

               Th[e] orders, rules, and regulations may include, but are not limited to,
       providing for the control of traffic, including public and private transportation,
       within the area or any section of the area; designation of specific zones within the
       area in which occupancy and use of buildings and ingress and egress of persons and
       vehicles may be prohibited or regulated; control of places of amusement and
       assembly and of persons on public streets and thoroughfares; establishment of a
       curfew; control of the sale, transportation, and use of alcoholic beverages and
       liquors; and control of the storage, use, and transportation of explosives or
       inflammable materials or liquids deemed to be dangerous to public safety.

         There in nothing in the plain and unambiguous language of this provision that limits or
restricts the use of orders, rules, and regulations to solely confront local emergencies; the language
is broad enough to include statewide emergencies. We have already dispensed with the arguments
regarding the word “area.” And all of the specific examples of orders, rules, and regulations can
apply in a limited manner at a local level or in an extensive manner at a statewide level. For
example, during a state of emergency, a governor could regulate the use of buildings in a small
town or across the entire state.

       Without yet considering the EMA, pursuant to the plain and unambiguous language of the
EPGA, we conclude that a governor has the authority to declare a statewide emergency and to
promulgate reasonable orders, rules, and regulations during the pendency of the statewide
emergency as deemed necessary by the governor, and which the governor can amend, modify, or
rescind. Additionally, a declared statewide emergency only ends upon the governor’s declaration


                                                -12-
that the emergency no longer exists. That has yet to occur in the instant case. As noted earlier in
this opinion in regard to the EPGA, the Legislature specifically declared that its intent was “to
invest the governor with sufficiently broad power of action in the exercise of the police power of
the state to provide adequate control over persons and conditions during such periods of impending
or actual public crisis or disaster.” MCL 10.32 (emphasis added). Our conclusion regarding the
breadth of the EPGA and that it pertains to statewide emergencies is entirely consistent with the
expressed legislative purpose of the EPGA.8

        The Legislature argues that the EPGA must be harmonized with the EMA and that a
distinguishing feature between the two acts must be recognized because if they are effectively
interchangeable and a governor can pick and choose which statute to invoke as he or she likes, the
EMA and its requirement of legislative approval to extend a state of emergency are rendered
surplusage. The Legislature contends that to distinguish the acts so as to make it possible to read
them in harmony and give the EMA meaning, it is incumbent upon us to limit or restrict a
governor’s authority under the EPGA to local emergencies. Again, the Legislature maintains that
only the EMA applies to statewide emergencies.

        When two or more statutes arguably relate to the same subject or have the same purpose,
the statutes are deemed in pari materia and must be read together in order to discern legislative
intent. Measel v Auto Club Group Ins Co, 314 Mich App 320, 329 n 7; 886 NW2d 193 (2016).
The purpose of the rule of in pari materia is to effectuate the legislative goal as evinced by the
harmonious statutes on a particular subject. Id. “When two statutes are in pari materia but conflict
with one another on a particular issue, the more specific statute must control over the more general
statute.” Donkers v Kovach, 277 Mich App 366, 371; 745 NW2d 154 (2007). “It is . . . well
established that a later-enacted specific statute operates as an exception or a qualification to a more
general prior statute covering the same subject matter and that, if there is an irreconcilable conflict
between two statutes, the later-enacted one will control.” In re Midland Publishing Co, Inc, 420
Mich 148, 163; 362 NW2d 580 (1984). These are statutory-construction doctrines designed to
discern the intent of the Legislature.

        There can be no dispute that the EMA is much more comprehensive, specific, and detailed
than the EPGA, that the EPGA is the older legislation, and that the EMA explicitly defines a
disaster as including an “epidemic,” MCL 30.402(e). The Legislature relies on the doctrines of


8
  Citing a 1945 newspaper article and a message from Governor William Milliken to the Speaker
of the House of Representatives in the 1970s, the Legislature argues that the historical context of
the EPGA reveals that it was intended for local matters, specifically rioting and civil disturbances.
Extrinsic materials may play a role in statutory construction only to the extent that they shed a
reliable light on the enacting Legislature's understanding of otherwise ambiguous language.
McCormick v Carrier, 487 Mich 180, 221; 795 NW2d 517 (2010). “[T]he duty of this Court is to
construe the language of Michigan's statutes before turning to secondary sources . . . .” Gerling
Konzern Allgemeine Versicherungs AG v Lawson, 472 Mich 44, 57; 693 NW2d 149 (2005). Here,
the clear and unambiguous language of the EPGA indicates that it applies to more than rioting and
that it can encompass statewide emergencies; consequently, the secondary sources cited by the
Legislature are of no relevance, nor are they inherently inconsistent with our analysis.


                                                 -13-
statutory interpretation mentioned above in its effort to persuade us that the EPGA must be
construed to apply only to local emergencies. Given our earlier conclusion that the EPGA, when
considered solely on the basis of the language in the EPGA, provides a governor with broad
authority to issue orders to confront local as well as statewide emergencies, were we to adopt the
Legislature’s argument, we would effectively be limiting, modifying, and abridging the EPGA.
Our doing so would be in direct contravention of the Legislature’s directive in § 17 of the EMA,
which provides that the EMA “shall not be construed to . . .

       [l]imit, modify, or abridge the authority of the governor to proclaim a state of
       emergency pursuant to Act No. 302 of the Public Acts of 1945, being sections 10.31
       to 10.33 of the Michigan Compiled Laws, or exercise any other powers vested in
       him or her under the state constitution of 1963, statutes, or common law of this state
       independent of, or in conjunction with, this act. [MCL 30.417(d).]

The purpose of this provision is evident on its face and undeniable—the Legislature sought to arm
a governor with a full legal arsenal to combat a public emergency, not just the EMA, but also the
EPGA, other pertinent statutes, the Michigan Constitution, and even the common law, in
conjunction with or independent of the EMA. MCL 30.417(d) does not permit us to use language
in the EMA to diminish the reach and scope of the EPGA. The judiciary does not legislate.

        Although the EMA specifically refers to an epidemic, we have determined that the EPGA
would also cover a statewide emergency involving a contagious disease such as COVID-19, or in
other words, an epidemic, which, because of COVID-19’s worldwide reach, is coined a pandemic.
If, despite this conclusion, we held that only the EMA is implicated for purposes of ascertaining a
governor’s authority to address an epidemic or a pandemic, we would offend MCL 30.417(d) and
its mandate not to diminish a governor’s authority to act under the EPGA. We cannot employ
statutory-construction principles or doctrines used to discern legislative intent to produce an
interpretation that conflicts with an explicit declaration of the Legislature’s intent. See People v
Mazur, 497 Mich 302, 314; 872 NW2d 201 (2015) (where the Legislature actually expressed a
clear intent, application of the in pari materia doctrine to find a contrary legislative intent would
not be proper). The Legislature’s general argument is contrary to the plain and unambiguous
language of the EPGA, specifically MCL 10.31, and the EMA, specifically MCL 30.417(d).9

        Our concurring and dissenting colleague constructs most of his statutory stance on the basis
that the EMA specifically references an “epidemic,” concluding that this established that the
EPGA was never intended to cover epidemics. We rejected this view for the reasons discussed


9
  At oral argument, counsel for the Legislature responded to a query by this panel whether a
governor could have acted on a statewide basis under the EPGA had the pandemic struck in 1975,
a year before the EMA was enacted. Counsel replied in the negative, but also suggested that the
EPGA could have been used on a county-by-county approach to address the hypothetical 1975
pandemic. This answer appears to accept that a governor can use the EPGA to address a statewide
crisis, but would apparently have to do so in a laborious, fragmented fashion, categorizing each
county separately. Regardless, the alleged distinction between local and statewide emergencies
simply finds no support in the statutory language.


                                                -14-
above. We also note that the Legislature does not even make the particular argument formulated
by the dissent-concurrence in its brief, nor did it make the argument to the Court of Claims. Our
colleague agrees that the argument actually posed by the Legislature—the EPGA solely addresses
local emergencies and the EMA concerns both local and statewide emergencies—lacks merit.
Although it is the Legislature’s position that the EPGA does not encompass statewide epidemics,
it did not contend in its brief on appeal that the EPGA did not cover localized or regional epidemics
or epidemics in general. Indeed, as noted earlier, the Legislature conceded that the parties agreed
that the two acts “cover the same subject matter.” This is akin to a waiver of the issue. See People
v Carter, 462 Mich 206, 215; 612 NW2d 144 (2000).

         Again, MCL 30.417(d) precludes construction of the EMA to “[l]imit, modify, or abridge
the authority of the governor to proclaim a state of emergency pursuant to Act No. 302 of the
Public Acts of 1945, being sections 10.31 to 10.33 of the Michigan Compiled Laws[.]” We reject
any contention that this provision only bars a limitation, modification, or abridgment of a
governor’s authority to proclaim or declare a state of emergency under the EPGA, absent any
application to the extension of a state of emergency, thereby allowing imposition of the legislative-
approval provision in § 3 of the EMA. We believe this to be a tortured construction of MCL
30.417(d) which clearly sought to preserve the entire EPGA and to preclude diminishing any and
all of the powers the EPGA granted a governor in addition to his or her initial authority to declare
an emergency. Moreover, the argument ignores the manner in which the EPGA operates under
MCL 10.31. Pursuant to MCL 10.31(2), a governor proclaims or declares a state of emergency,
and it simply continues until the governor declares “that the emergency no longer exists.” There
is no specific language in the EPGA regarding extensions of a state of emergency, so there would
be no reason or need for such language in MCL 30.417(d).10

        The Legislature makes the argument that the EMA is rendered meaningless if the
Governor’s position is validated and the Governor can take the very same measures under both the
EMA and the EPGA. We, however, are simply not at liberty to question or ignore the Legislature’s
informed, intentional decision when enacting the EMA to leave the broad language of the EPGA
untouched, fully intact, and operational. “It is a well-known principle that the Legislature is
presumed to be aware of, and thus to have considered the effect on, all existing statutes when
enacting new laws.” Walen v Dep’t of Corrections, 443 Mich 240, 248; 505 NW2d 519 (1993).
Here, we find compelling the fact that in enacting the EMA, the Legislature specifically referenced
the EPGA. Hence, we know with certainty that the Legislature was aware of the EPGA; therefore,
we must presume that the Legislature recognized and appreciated that the EPGA did not require
legislative approval of a governor’s actions in continuing a state of emergency until the emergency
ceased. Despite this presumed knowledge, the Legislature, while requiring legislative approval to
extend a state of emergency under the EMA, expressly declared that the EMA could not be
construed as limiting, modifying, or abridging the EPGA.11 Perhaps the Legislature desired an


10
   To be clear, however, there is nothing in the EPGA that prevents a governor from acting
incrementally during an emergency.
11
  We do conclude that reading a requirement for legislative approval to extend a state of
emergency into the EPGA would have the effect of limiting, modifying, or abridging a governor’s



                                                -15-
executive-legislative partnership in confronting a public emergency but also wished to avoid a
political impasse and inaction in the face of an emergency should the partnership fail. Whatever
the reason, we now simply read these statutes as required and accept the Legislature’s explicitly
articulated decision to retain the EPGA as a source of gubernatorial power during an emergency
notwithstanding its subsequent enactment of the EMA.

   4. DISCUSSION AND RESOLUTION – THE EPGA AND SEPARATION OF POWERS

        The Legislature argues that if we construe the EPGA as urged by the Governor and
determined by the Court of Claims, “then the statute faces a larger constitutional problem:
separation of powers.” The Legislature contends that the lawmaking power rests exclusively with
the Legislature, that the Governor is unilaterally making laws, that the crisis does not diminish the
separation of powers doctrine, and that the EPGA’s supposed delegation of power to the Governor
cannot save the EOs.

        As an initial observation, we are at a loss to understand how the EPGA is apparently
constitutional for purposes of separation of powers if construed to solely give a governor the power
to address local emergencies but violates the separation of powers doctrine if applied to statewide
emergencies. If there were an unconstitutional delegation of legislative power to the executive
branch under the EPGA, whether that power is exercisable to only combat local emergencies or
instead available to tackle local and statewide emergencies seems inconsequential to the
constitutional analysis and determination of a violation. Regardless, the Legislature has failed to
meet its burden to show that the EPGA violates the Separation of Powers Clause.

        A statute is presumed to be constitutional, and courts are obligated to interpret a statute as
constitutional unless its unconstitutionality is readily apparent. In re Request for Advisory Opinion
Regarding Constitutionality of 2011 PA 38, 490 Mich 295, 307; 806 NW2d 683 (2011). Extreme
caution must be used when deciding whether to exercise the power to declare a statute
unconstitutional. Id. If serious doubt exists with respect to whether we should declare a law
unconstitutional, the power to do so must not be exercised. Id. at 307-308. Every reasonable
presumption must be indulged in favor of the constitutional validity of a statute. Id. at 308. When
examining an argument that a statute is unconstitutional, this Court does not make inquiry into the
wisdom of the legislation. Id. The burden to prove that a statute is unconstitutional rests with the
party who is challenging the law. Id.

        As indicated earlier, legislative power is vested in the Legislature. Const 1963, art 4, § 1.
Under Const 1963, art 4, § 51, “[t]he public health and general welfare of the people of the state
are hereby declared to be matters of primary public concern” and “[t]he legislature shall pass
suitable laws for the protection and promotion of the public health.” Under our Separation of
Powers Clause, Const 1963, art 3, § 2, and what is known as the nondelegation doctrine, which
flows from the Clause, the legislative branch may not delegate its lawmaking authority to the
executive or judicial branches. Taylor v SmithKline Beecham Corp, 468 Mich 1, 8; 658 NW2d



authority under the EPGA because the EPGA gives the governor alone the power to determine
when an emergency has ended.


                                                -16-
127 (2003); Detroit v Detroit Police Officers Ass’n, 408 Mich 410, 458; 294 NW2d 68 (1980);
Osius v St Clair Shores, 344 Mich 693, 698; 75 NW2d 25 (1956). In Makowski v Governor, 495
Mich 465, 482-483; 852 NW2d 61 (2014), our Supreme Court provided some clarification
regarding the nondelegation doctrine, explaining:

               While the Constitution provides for three separate branches of government,
       Const 1963, art 3, § 2, the boundaries between these branches need not be
       “airtight[.]” In fact, in designing the structure of our Government and dividing and
       allocating the sovereign power among three co-equal branches, the Framers of the
       Constitution sought to provide a comprehensive system, but the separate powers
       were not intended to operate with absolute independence. The true meaning [of the
       separation-of-powers doctrine] is that the whole power of one of these departments
       should not be exercised by the same hands which possess the whole power of either
       of the other departments; and that such exercise of the whole would subvert the
       principles of a free Constitution. [Quotation marks, citations, and alteration
       omitted; latter alteration in original.]

       The Michigan Supreme Court has recognized that the Separation of Powers Clause and the
nondelegation doctrine do not prevent our Legislature from obtaining the assistance of the
coordinate branches. Taylor, 468 Mich at 8-9. In Blue Cross & Blue Shield of Mich v Milliken,
422 Mich 1, 51-52; 367 NW2d 1 (1985), the Supreme Court observed:

               Challenges of unconstitutional delegation of legislative power are generally
       framed in terms of the adequacy of the standards fashioned by the Legislature to
       channel the agency’s or individual’s exercise of the delegated power. Although for
       many years this and other courts evaluated delegation challenges in terms of
       whether a legislative (policymaking) or administrative (factfinding) function was
       the subject of the delegation, this analysis was replaced by the “standards” test as
       it became apparent that the essential purpose of the delegation doctrine was to
       protect the public from misuses of the delegated power. The Court reasoned that if
       sufficient standards and safeguards directed and checked the exercise of delegated
       power, the Legislature could safely avail itself of the resources and expertise of
       agencies and individuals to assist the formulation and execution of legislative
       policy.

               The criteria this Court has utilized in evaluating legislative standards are . .
       .: 1) the act must be read as a whole; 2) the act carries a presumption of
       constitutionality; and 3) the standards must be as reasonably precise as the subject
       matter requires or permits. The preciseness required of the standards will depend
       on the complexity of the subject. Additionally, due process requirements must be
       satisfied for the statute to pass constitutional muster. Using these guidelines, the
       Court evaluates the statute’s safeguards to insure against excessive delegation and
       misuse of delegated power. [Citations omitted.]

       The “standards test” satisfies the Separation of Powers Clause, and when legislation
contains, either expressly or by incorporation, adequate standards, then the courts, the public, and
the Legislature may, if necessary, constitutionally “check” the use of delegated power. Westervelt


                                                -17-
v Natural Resources Comm’n, 402 Mich 412, 439; 263 NW2d 564 (1978). “In making th[e]
determination whether the statute contains sufficient limits or standards we must be mindful of the
fact that such standards must be sufficiently broad to permit efficient administration in order to
properly carry out the policy of the Legislature but not so broad as to leave the people unprotected
from uncontrolled, arbitrary power . . . .” Dep’t of Natural Resources v Seaman, 396 Mich 299,
308-309; 240 NW2d 206 (1976).

        We hold that the EPGA contains standards that are as reasonably precise as the subject
matter—public emergencies—requires or permits, such that the Legislature, by enacting the
EPGA, safely availed itself of the resources and expertise of the executive branch to assist in the
execution of legislative policy. Accordingly, the EPGA does not violate the Separation of Powers
Clause, and the Legislature did not prove otherwise. The standards found in the EPGA are
sufficiently broad to permit the efficient administration of carrying out the policy of the Legislature
with regard to addressing a public emergency but not so broad as to leave Michiganders
unprotected from uncontrolled, arbitrary power.

        The Legislature complains about the alleged broad and sweeping nature of the EOs issued
by the Governor and criticizes the Governor for subjecting citizens to criminal penalties for
violating those expansive EOs. But it was the Legislature itself, exercising its role to make policy
and enact laws in 1945, that expressly declared that a governor is to exercise “broad” police power
during a public emergency, MCL 10.32, and that explicitly directed that a violation of an order
could “be punishable as a misdemeanor,” MCL 10.33. Of course, the Legislature claims that the
individuals composing the Legislature in 1945 overstepped their constitutional bounds when
enacting the EPGA. We find it more than a bit disconcerting that the very governmental body that
delegated authority to governors to confront public emergencies—and holds and has held the
exclusive power to change it—steps forward 75 years later to now assert that it unconstitutionally
delegated unconstrained authority.

        Under the standards articulated by the Legislature in the EPGA, a governor may declare a
state of emergency and promulgate orders, rules, and regulations to address a “great public crisis,
disaster, rioting, catastrophe, or similar public emergency . . ., or [when there is] reasonable
apprehension of immediate danger of a public emergency of that kind[.]” MCL 10.31(1). The
declared emergency must imperil “public safety.” Id. Considering the complexity of the subject
matter and the myriad unfathomable forms that a public emergency could take, we find this
language is as reasonably precise as the subject matter requires or permits. Indeed, more exacting
standards would likely be overly confining and unnecessarily bind a governor’s hands in any effort
to mitigate and control an emergency at the very time he or she must need to be nimble.

        Moreover, the orders, rules, and regulations must be “reasonable” and, as judged by a
governor, “necessary to protect life and property or to bring the emergency situation . . . under
control.” Id. Reasonableness and necessity, as couched in the statutory language, constitute
appropriate limits or standards that prohibit and can prevent the exercise of uncontrolled and




                                                 -18-
arbitrary power, yet are sufficiently broad to permit a governor to carry out the legislative policy
of protecting life and property during an emergency and controlling a great public crisis.12

        Adding further parameters or guidelines, the EPGA sets forth examples of appropriate
orders, rules, and regulations, touching on traffic, transportation, the establishment of zones to
regulate the use and occupancy of buildings, the prohibition and regulation of ingress and egress
relative to buildings, the control of places of assembly and streets, curfews, and the transportation
of explosives. Id. And a governor’s authority ends when it is determined “that the emergency no
longer exists.” MCL 10.31(2). Finally, the EPGA “does not authorize the seizure, taking, or
confiscation of lawfully possessed firearms, ammunition, or other weapons.” MCL 10.31(3).13

         In sum, exercising extreme caution, indulging every reasonable presumption in favor of
the constitutionality of the EPGA, and evaluating the EPGA’s safeguards, criteria, and standards
in total, not in a vacuum, we conclude that there was no excessive or improper delegation of power
to the governor with the enactment of the EPGA.

                                          C. THE EMA

        If this panel, as urged by the Legislature, were to rule that the Governor violated the EMA
and lacked authority to utilize the EMA to extend the state of emergency and issue EOs on and
after April 30, 2020, it would be entirely pointless because the Governor had the authority to
continue the very same state of emergency and issue the very same EOs under the EPGA. Stated
otherwise, we could provide no meaningful relief to the Legislature if we ruled in its favor with
respect to the EMA. Therefore, given our holding in regard to the EPGA, we can only conclude
that any issues concerning the Governor’s powers under the EMA are now moot. See Anway v
Grand Rapids R Co, 211 Mich 592, 610; 179 NW 350 (1920) (a matter is moot if a judgment on
the matter, “when rendered, for any reason, cannot have any practical legal effect upon a then
existing controversy”); City of Jackson v Thompson-McCully Co, LLC, 239 Mich App 482, 493;


12
   See Mich State Hwy Comm v Vanderkloot, 392 Mich 159, 173; 220 NW2d 416 (1974) (the
standard of “necessity” in eminent domain statute is a sufficient standard for delegation of
authority because it is as reasonably precise as the subject matter requires or permits); see also
Klammer v Dep’t of Transp, 141 Mich App 253, 262; 367 NW2d 78 (1985) (“In the context of this
case, ‘necessary’ was a sufficiently precise standard.”). “A reasonable determination is the
antithesis of one which is arbitrary.” Dooley v Hwy Truckdrivers & Helpers, Local 107, Int’l
Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, 192 F Supp 198,
200 (D Del, 1961) (emphasis added).
13
   As reflected in our discussion of the various standards and criteria in MCL 10.31, there is no
basis whatsoever for the claim by the dissent-concurrence that we are holding that the EPGA
empowers a governor “to do anything” the governor wishes. Furthermore, the “reasonable”
standard in MCL 10.31(1) relative to promulgated orders interjects an objective component into
the statute. See Radtke v Everett, 442 Mich 368, 387; 501 NW2d 155 (1993) (reasonableness
involves an objective not subjective examination). Finally, the EPGA does not allow for the
issuance of never-ending orders, as the governor’s authority ceases at the conclusion of the
emergency. MCL 10.31(2).


                                                -19-
608 NW2d 531 (2000) (“An issue is moot if an event has occurred that renders it impossible for
the court, if it should decide in favor of the party, to grant relief.”); B P 7 v Bureau of State Lottery,
231 Mich App 356, 359; 586 NW2d 117 (1998) (applying doctrine of mootness where “there is
no meaningful relief this Court can provide because petitioners can assign their lottery winnings
to the same parties under the amended statute”).

                                          D. INTERVENTION

       Prospective intervenors argue that the Court of Claims abused its discretion by denying
their motion to intervene. “This Court reviews a trial court’s decision on a motion to intervene for
abuse of discretion.” Auto-Owners Ins Co v Keizer-Morris, Inc, 284 Mich App 610, 612; 773
NW2d 267 (2009). A court abuses its discretion when a decision falls outside the range of
reasonable and principled outcomes. Id.

        The five attorneys argue that their law practices “remain threatened by the possibility that
the Governor will [impose] criminal prosecution for, well, going to our own offices ‘too often.’ ”
Prospective intervenors acknowledge that the stay-at-home EOs have been lifted, a fact that would
appear to render moot the majority of their claims. Regardless, reversal is unwarranted. In denying
the motion to intervene, the Court of Claims reasoned, in pertinent part:

                  In this case, the putative intervenors echo much of the argument offered in
          support of the plaintiffs’ case and additionally present . . . an “as applied” challenge
          to the scope of the executive orders as they affect lawyers and litigants. The focus
          of the case pled by plaintiffs is on an assertion that the Governor is without authority
          to act as she has under the Michigan Constitution, [the EMA], or [the EPGA]; or
          that the EPGA itself is unconstitutional. Those issues are adequately represented by
          the plaintiffs. The distinct issues of whether any, all, or some of the executive orders
          impermissibly infringe on the rights, duties or privileges of attorneys or their clients
          is not the focus of this case and would be better framed in a separate action.
          Additionally, this matter is emergent and affording party status to these putative
          plaintiffs would delay resolution.

The rule regarding permissive intervention,14 MCR 2.209(B), provides as follows:

                 On timely application a person may intervene in an action

                 (1) when a Michigan statute or court rule confers a conditional right to
          intervene; or

                 (2) when an applicant’s claim or defense and the main action have a
          question of law or fact in common.




14
     Prospective intervenors do not claim that they have a “right” to intervene under MCR 2.209(A).


                                                   -20-
              In exercising its discretion, the court shall consider whether the intervention
       will unduly delay or prejudice the adjudication of the rights of the original parties.

        MCR 2.209(B)(2) was the only provision potentially implicated in this case. The five
attorneys describe their arguments as “virtually identical” to those made by the Legislature. To
the extent that this claim is true, our ruling today eliminates the need for future intervention by
prospective intervenors to litigate the arguments already posed by the Legislature and rejected in
this appeal. To the extent that the attorneys presented questions of law and fact unique to them,
this does not bode well for them under MCR 2.209(B)(2), as it favors denial of intervention.
Additionally, it would make no procedural sense to remand this case and allow the five cross-
appellants to litigate those unique matters against the Governor; they can always file their own
action or attempt to intervene in other lawsuits regarding the Governor’s EOs. Moreover, on
appeal, prospective intervenors do not even address the issue of any delay that would have been
caused by their intervention, although the Court of Claims cited undue delay as a basis for its
ruling. “When an appellant fails to dispute the basis of a lower court’s ruling, we need not even
consider granting the relief being sought by the appellant.” Denhof v Challa, 311 Mich App 499,
521; 876 NW2d 266 (2015). In sum, we hold that there is no basis for reversal.

                                       V. CONCLUSION

        Proceeding on the assumption that the Legislature had standing to file suit, we hold that
the Governor’s declaration of a state of emergency, her extensions of the state of emergency, and
her issuance of related EOs clearly fell within the scope of the Governor’s authority under the
EPGA. We further hold that the EPGA does not violate the Separation of Powers Clause. We
therefore decline to address whether the Governor was additionally authorized to take those same
measures under the EMA and whether the Governor violated the EMA—those matters are moot.
Finally, we hold that there is no basis to reverse the order of the Court of Claims denying the
motion to intervene.

       We affirm on the issues necessary to resolve this appeal.



                                                             /s/ Jane E. Markey
                                                             /s/ Kirsten Frank Kelly




                                               -21-